internal_revenue_service number release date index number ------------------------- ------------- -------------------------------------------- ---------------------------- --------------------------- department of the treasury washington dc person to contact ------------------------------- -------- ------------- ----------------------------------------------------- telephone number -------------------- refer reply to cc psi - plr-134135-04 date date ------- -------- -------------------------- -------------------------------------------- --------------------------------------------- legend oldco --------------------------------------------------- newco manageco state a b dear --------------- sec_1361 of the internal_revenue_code facts the information submitted states that oldco is a state corporation that elected to be treated as an s_corporation for federal tax purposes for business reasons oldco wants to restructure by undertaking the following transactions this responds to a letter dated date requesting rulings under sec_368 and ---------- step i the shareholders of oldco will form newco as a state general_partnership newco will file an election to be classified as an association_taxable_as_a_corporation for federal_income_tax purposes newco will file an election to be taxed as an s_corporation within the meaning of sec_1361 the shareholders of oldco will contribute all the stock of oldco to newco in exchange for all the partnership_interest in newco these partnership interests are hereinafter termed stock as a result of newco’s step ii election to be treated as a corporation for federal tax purposes newco will immediately make an election to have oldco treated as a qualified_subchapter_s_subsidiary qsub within the meaning of sec_1361 step ii step iii step iv step v step vi newco will form another company manageco as a single member state a limited_liability_company that is disregarded as an entity separate from newco in accordance with sec_301_7701-3 of the procedure and administration regulations step vii step viii oldco will convert from a corporation to a limited_partnership under newco will contribute to manageco a of its stock in oldco state law pursuant to this state conversion manageco will become the general_partner of oldco holding a a partnership_interest and newco will hold the limited_partnership_interest in oldco the b partnership_interest step ix oldco will immediately elect to be treated for federal tax purposes as an association_taxable_as_a_corporation oldco makes the following representations a for valid business purposes oldco an s_corporation incorporated under the laws of state is undertaking steps i through ix above in order to achieve a state law change the state change so that it becomes a successor entity newco that will constitute a limited_partnership under state a law but that in accordance with sec_301_7701-3 will elect to be treated as a corporation for federal tax purposes b all federal tax elections for instance elections in steps ii iii v and ix above will be effective as of the time of the state change so that c d e f g h i newco will never exist as a partnership for federal tax purposes and ii the pretransaction assets of oldco will never be considered as being owned by more than one entity for federal tax purposes immediately following the state change newco will have exactly the same assets and liabilities as those held by oldco prior to the transaction the only exception to the prior sentence is the possibility that a small amount of oldco cash will not be transferred because it will be used to pay expenses of the transaction this oldco cash not received by newco will constitute less than one percent of oldco’s pretransaction net assets the oldco shareholders are receiving nothing in the transaction except a stock interest in newco for each oldco shareholder the fair_market_value of the stock interest in newco received by the shareholder see step iv above will be approximately equal to the fair_market_value of the oldco stock surrendered by the shareholder in the transaction immediately following the state change the oldco shareholders will own the entire stock interest in newco and they will own their newco stock interest solely by reason of their ownership of oldco stock immediately prior to the transaction any expenses properly allocable to the oldco shareholders will be paid_by them and will not be paid_by oldco newco or manageco newco has no plan or intention to redeem or otherwise acquire any of the newco stock interests newco partnership interests issued to the oldco shareholders in the transaction oldco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 following the completion of step iv steps v through ix will be undertaken as expeditiously as business conditions permit k newco will have fewer than owners none of which would be ineligible to hold stock in an s_corporation and state law does not require different rights to distributions or liquidation proceeds among the owners of newco corporation that newco’s partnership_agreement will not create a second class of stock we have been asked to rule that newco will be eligible to be treated as an s i j and whether newco can elect to treat oldco as a qsub we have also been asked to rule that the transaction qualifies as a reorganization under sec_368 law sec_368 provides that the term reorganization means among other sec_1361 defines an s_corporation as a small_business_corporation for sec_1361 identifies an ineligible_corporation as any corporation which is things a mere change in identity form or place of organization of one corporation however effected which an election under sec_1362 is in effect sec_1361 defines the term small_business_corporation to mean a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock a a financial_institution which uses the reserve_method of accounting for bad_debts described in sec_585 b an insurance_company subject_to tax under subchapter_l c a corporation to which an election under sec_936 applies or d a disc or former_disc ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub separate corporation and that all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items of the s_corporation corporation may elect to treat an eligible subsidiary as a qsub by filing a completed form to be prescribed by the service the service prescribes that qsub status may be elected through a form_8869 sec_1_1361-3 provides guidance on when a qsub election will be effective sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and sec_1361 defines a qsub as a domestic_corporation which is not an sec_1361 provides that generally a qsub shall not be treated as a sec_1_1361-3 of the income_tax regulations provides that an s based solely on the facts and representations submitted we conclude that thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that in the absence of an election to be classified as an association a domestic eligible_entity with a single member will be disregarded as an entity separate from its owner if it has a single owner conclusions newco will be eligible to be treated as an s_corporation newco’s partnership_agreement will not create a second class of stock and newco is eligible to treat oldco as a qsub furthermore provided that each of the three following conditions is met condition a at the time of the state change all necessary elections are made by oldco newco and manageco so that immediately following the state change these three state law entities will be considered a single entity that is treated as an s_corporation for federal tax purposes condition b throughout the transaction once oldco is acquired by newco in step iv above there is no time when the various state entities constitute more than a single entity for federal tax purposes condition c at the time of the state change there is no intent by oldco newco manageco or the persons owning these three entities to change their federal tax status so that these three state law entities would cease to be treated for federal tax purposes as a single entity taxable as an s_corporation we rule as follows newco will not recognize any gain_or_loss on the receipt of the assets and steps i through ix will constitute a corporate_reorganization under sec_368 and f no gain_or_loss will be recognized by oldco upon the exchange of its of assets and liabilities for newco stock pursuant to steps iv and v sec_361 and sec_357 liabilities of oldco in exchange for newco stock under steps iv and v sec_1032 the basis of those assets in the hands of oldco immediately prior to steps iv and v sec_362 transaction will include the period during which such assets were held by oldco sec_1223 newco’s holding_period for the oldco assets it holds as a result of the the basis of the oldco assets in the hands of newco will be the same as the oldco shareholders will not recognize any gain_or_loss on the the basis of the newco stock received by each oldco shareholder will be exchange of their oldco stock for partnership interests in newco treated as newco stock pursuant to step iv sec_354 the same as such shareholder’s basis in the oldco stock surrendered in the exchange sec_358 each oldco shareholder’s holding_period in the newco stock received will include the period during which the shareholder held the oldco stock exchanged therefor provided the oldco stock surrendered was held by such shareholder as a capital_asset on the date of the exchange sec_1223 closing of the tax_year and oldco’s taxable_year continues in the name of newco sec_381 and sec_1 b - a the reorganization under sec_368 and f does not result in a except as specifically set forth above no opinion is expressed concerning the this ruling is directed only to the taxpayer s requesting it sec_6110 federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether oldco is a valid s_corporation prior to the proposed transactions furthermore no opinion is expressed on the effect that any modifications in newco’s partnership_agreement would have under sec_1361 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this sincerely letter is being sent to oldco’s authorized representative enclosures copy of this letter copy for sec_6110 purpose-s carolyn hinchman gray senior counsel branch associate chief_counsel passthroughs and special industries
